COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-07-017-CR


ROY STANLEY SPINDOR                                             APPELLANT

                                          V.

                                                                     STATE
THE STATE OF TEXAS

                                      ------------

             FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

                                 I. Introduction

      In two points, Appellant Roy Stanley Spindor appeals his sentence of

eight years’ confinement, contesting the revocation of his community

supervision on a Driving While Intoxicated (DWI)-Subsequent Offense case. We

affirm.


      1
          See Tex. R. App. P. 47.4.
                    II. Factual and Procedural Background

      As part of a DWI plea agreement entered into in March 1999, Spindor

was placed on ten years’ community supervision.           The trial court ordered

Spindor to comply with the following conditions: commit no offense against

federal or state laws, abstain from the use of alcohol, and drive only vehicles

equipped with an ignition interlock device.

      In December 2005, the State filed a motion to revoke Spindor’s

community supervision, alleging that Spindor had violated the terms and

conditions of his community supervision.       Specifically, the State listed the

following violations resulting from a traffic stop: failure to abstain from the use

of alcohol, DWI, and failure to drive a vehicle equipped with an ignition interlock

device. At the hearing, officers that were present at the traffic stop testified

that Spindor’s vehicle did not have an ignition interlock device. The trial court

found that Spindor had violated the terms and conditions of his community

supervision by drinking alcohol, DWI, and driving a vehicle not equipped with

an ignition interlock device.      Consequently, the trial court revoked his

community supervision and sentenced him to eight years’ confinement. This

appeal followed.




                                        2
                  III. Revocation of Community Supervision

A. Standard of Review


      We review an order revoking community supervision under an abuse of

discretion standard. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App.

1984); Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). In

a revocation proceeding, the State must prove by a preponderance of the

evidence that the defendant violated the terms and conditions of community

supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993).

The trial court is the sole judge of the credibility of the witnesses and the

weight to be given their testimony, and we review the evidence in the light

most favorable to the trial court’s ruling. Cardona, 665 S.W.2d at 493; Garrett

v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. [Panel Op.] 1981); Allbright

v. State, 13 S.W.3d 817, 819 (Tex. App.—Fort Worth 2000, pet. ref’d). Proof

by a preponderance of the evidence of any one of the alleged violations of the

conditions of community supervision is sufficient to support a revocation order.

Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980);

Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980).


B. Analysis




                                       3
      In his first point, Spindor complains that the trial court erred by admitting

into evidence statements made by him to his community supervision officer

while in custody regarding Spindor’s alcohol consumption. In his second point,

Spindor argues that the trial court abused its discretion by denying his oral

request for a continuance to secure expert testimony regarding Spindor’s

intoxication level. Because proof of only one violation is sufficient to support

a revocation order and because neither of Spindor’s points challenges, directly

or indirectly, the trial court’s finding with regard to the ignition interlock device

violation, we overrule both points and affirm the trial court’s judgment.




                                             BOB MCCOY
                                             JUSTICE


PANEL: LIVINGSTON, DAUPHINOT, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


DELIVERED: October 2, 2008




                                         4